ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Contrack Watts, Inc., f/k/a                 )      ASBCA No. 60402
 Contrack International, Inc.               )
                                            )
Under Contract No. W912ER-l l-D-0009        )

APPEARANCES FOR THE APPELLANT:                     Sara Beiro Farabow, Esq.
                                                   Anthony J. LaPlaca, Esq.
                                                    Seyfarth Shaw LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   Pietro 0. Mistretta, Esq.
                                                   Nancy L. Pell, Esq.
                                                   Sarah L. Hinkle, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, Middle East
                                                    Winchester, VA

                                ORDER OF DISMISSAL

      The appeal has been settled. Accordingly, it is dismissed with prejudice.

      Dated: 4 April 2017



                                                MICHAEL T. PAUL
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60402, Appeal of Contrack Watts,
Inc., f/k/a Contrack International, Inc., rendered in conformance with the Board's
Charter.

       Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals




                                             2